Citation Nr: 0928907	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  04-09 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for patellofemoral chondrosis, left knee, with post-
operative scars.  

2.  Entitlement to a disability rating in excess of 10 
percent for chondromalacia, patella, right knee, with midline 
post-operative scar.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active military service from August 1982 to 
August 1986.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  This claim was previously remanded 
by the Board in November 2006 for additional development.  
Such development has taken place and appellate review may now 
proceed.  

By rating action of August 2004, the RO granted a temporary 
total rating under the provisions of 38 C.F.R. § 4.30 for 
convalescent ratings, from April 9, 2004 to June 30, 2004, 
reinstating the 10 percent rating for the Veteran's service-
connected patellofemoral chondrosis, left knee with post-
operative scars, from July 1, 2004.  The Board's 
consideration of the claim for a higher rating for the 
service-connected left knee disability excludes the time 
period for which the temporary total rating was in effect.  


FINDINGS OF FACT

1.  The Veteran's patellofemoral chondrosis, left knee, with 
post-operative scars, is not productive of limitation of 
flexion of 30 degrees or less; limitation of extension of 10 
degrees or more; recurrent subluxation or instability; or 
ankylosis.  

2.  The Veteran's chondromalacia, patella, right knee, with a 
midline post-operative scar, is not productive of limitation 
of flexion of 30 degrees or less; limitation of extension of 
10 degrees or more; recurrent subluxation or instability; or 
ankylosis.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for patellofemoral chondrosis, left knee, with post-
operative scars, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.45, 4.71a, 4.118, Diagnostic 
Codes 5003, 5010, 5260-61, 7801-05 (2008).  

2.  The criteria for a disability rating in excess of 10 
percent for chondromalacia, patella, right knee, with post-
operative scars, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.45, 4.71a, 4.118, Diagnostic 
Codes 5003, 5010, 5260-61, 7801-05 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, letters partially satisfying the notice 
requirements under 38 C.F.R. § 3.159(b)(1) were sent to the 
Veteran in April 2003, December 2006, May 2007 and July 2007.  
The April 2003 letter was sent prior to the initial RO 
decision that is the subject of this appeal.  Together, the 
letters informed him of the need to show a worsening of his 
disability and of his and VA's respective duties for 
obtaining evidence.  He was also asked to submit evidence in 
his possession to the RO.  

The Board recognizes that the above letters do not fully 
satisfy the mandates of Vazquez-Flores and are not sufficient 
as to content and timing.  Specifically, the letters did not 
provide the Veteran with the language of the applicable 
diagnostic codes.  This information, however, was 
subsequently supplied to the Veteran in the February 2004 
Statement of the Case.  Thereby he was provided notice of the 
specific measurements needed in order to entitle him to a 
higher disability rating.  The veteran's claim has been 
readjudicated in a May 2009 Supplemental Statement of the 
Case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (defects in timing of notice may be cured by affording 
the veteran appropriate notice and subsequent adjudication).

Under these circumstances, the Board finds that the 
notification requirements have been satisfied.  Adequate 
notice was provided to the Veteran prior to the final 
transfer and certification of his case to the Board that 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran received VA medical 
examinations in April 2003, August 2003, October 2004, 
January 2005 and March 2009, and VA has obtained these 
records as well as the records of the Veteran's outpatient 
treatment with VA.  Copies of the Veteran's private medical 
evidence have also been incorporated into the record.  
Significantly, neither the Veteran nor his representative has 
identified any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  Hence, no further assistance to the Veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

II.  Analysis

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2008).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2008).  As such, the Board has considered all of 
the evidence of record.  However, the most probative evidence 
of the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of their normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45.  

Included within 38 C.F.R. § 4.71a are multiple diagnostic 
codes that evaluate impairment resulting from service-
connected knee disorders, including Diagnostic Code 5256 
(ankylosis), Diagnostic Code 5257 (other impairment, 
including recurrent subluxation or lateral instability), 
Diagnostic Code 5258 (dislocated semilunar cartilage), 
Diagnostic Code 5259 (symptomatic removal of semilunar 
cartilage), Diagnostic Code 5260 (limitation of flexion), 
Diagnostic Code 5261 (limitation of extension), Diagnostic 
Code 5262 (impairment of the tibia and fibula), and 
Diagnostic Code 5263 (genu recurvatum).  

Normal range of motion of the knee is 0 degrees of extension 
to 140 degrees of flexion.  See 38 C.F.R. § 4.71a, Plate II.  
Under Diagnostic Code 5260, a noncompensable rating will be 
assigned for limitation of flexion of the leg to 60 degrees; 
a 10 percent rating will be assigned for limitation of 
flexion of the leg to 45 degrees; a 20 percent rating will be 
assigned for limitation of flexion of the leg to 30 degrees; 
and a maximum 30 percent is warranted with limitation of 
flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

Under Diagnostic Code 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 5 degrees; 
a 10 percent rating will be assigned for limitation of 
extension of the leg to 10 degrees; a 20 percent rating will 
be assigned for limitation of extension of the leg to 15 
degrees; a 30 percent rating will be assigned for limitation 
of extension of the leg to 20 degrees; a 40 percent rating 
will be assigned for limitation of extension of the leg to 30 
degrees; and a maximum 50 percent rating will be assigned for 
limitation of extension of the leg to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.  

Arthritis is rated under Diagnostic Code 5003.  Degenerative 
arthritis, when established by X-ray findings, will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  For purpose of rating 
disability from arthritis, the knee is considered a major 
joint.  38 C.F.R. § 4.45(f).  The diagnostic codes that focus 
on limitation of motion of the knee, as already noted, are 
Diagnostic Codes 5260 and 5261.  

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office 
of General Counsel has stated that compensating a claimant 
for separate functional impairment under Diagnostic Code 5257 
and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 
(July 1, 1997).  In this opinion, the VA General Counsel held 
that a veteran who has arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5003 and 5257, 
provided that a separate rating is based upon additional 
disability.  Subsequently, in VAOPGCPREC 9-98, the VA General 
Counsel further explained that if a veteran has a disability 
rating under Diagnostic Code 5257 for instability of the 
knee, and there is also X-ray evidence of arthritis, a 
separate rating for arthritis could also be based on painful 
motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 
(which finds that separate ratings under Diagnostic Code 5260 
for limitation of flexion of the leg and Diagnostic Code 5261 
for limitation of extension of the leg may be assigned for 
disability of the same joint).  

The Veteran's 10 percent disability rating of the lower 
extremities includes consideration of the Veteran's post-
operative scarring.  Diagnostic Code 7801 provides ratings 
for scars, other than the head, face, or neck, that are deep 
or that cause limited motion.  Scars that are deep or that 
cause limited motion in an area or areas exceeding 6 square 
inches (39 sq. cm.) are rated 10 percent disabling.  Note (1) 
to Diagnostic Code 7802 provides that scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  Note (2) provides that a deep scar is one associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118. 

Diagnostic Code 7802 provides ratings for scars, other than 
the head, face, or neck, that are superficial or that do not 
cause limited motion.  Superficial scars that do not cause 
limited motion, in an area or areas of 144 square inches (929 
sq. cm.) or greater, are rated 10 percent disabling.  Note 
(1) to Diagnostic Code 7802 provides that scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  
38 C.F.R. § 4.118.

Diagnostic Code 7803 provides a 10 percent rating for 
superficial unstable scars.  Note (1) to Diagnostic Code 7803 
provides that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118. 

Diagnostic Code 7804 provides a 10 percent rating for 
superficial scars that are painful on examination.  Note (1) 
to Diagnostic Code 7804 provides that a superficial scar is 
one not associated with underlying soft tissue damage.  Note 
(2) provides that a 10-percent rating will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable rating.  38 C.F.R. § 
4.118.  Diagnostic Code 7804 also directs the rater to see 38 
C.F.R. § 4.68 (amputation rule).  38 C.F.R. § 4.118. 
 
Diagnostic Code 7805 provides that other scars are to be 
rated on limitation of function of affected part.  38 C.F.R. 
§ 4.118. 

The Board notes that the Diagnostic Codes applicable to the 
scars was recently revised in October 2008.  These revisions, 
however, apply only to claims that were filed on or after the 
effective date of October 23, 2008, or when the Veteran has 
specifically requested reconsideration of his claim under 
these revised criteria.  As the Veteran's claims were filed 
long before October 2008 and he has not requested 
reconsideration under the revised criteria effective October 
23, 2008, evaluation of the Veteran's scars on his right and 
left knees under these revised criteria is not warranted.

Finally, as is the case here, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the 
evidence contains factual findings that show a change in the 
severity of symptoms during the course of the rating period 
on appeal, assignment of staged ratings would be permissible.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Factual Background

The medical evidence of record consists of VA and non-VA 
treatment records and multiple VA examination reports from 
April 2003, August 2003, October 2004, January 2005 and March 
2009.  The Board has reviewed all the evidence of record.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, it is not 
required to discuss each and every piece of evidence in the 
case.  The Board will summarize the relevant evidence where 
appropriate.

VA and non-VA treatment records show the Veteran's right and 
left knee disabilities have been manifested by objective 
signs of pain and some swelling, and occasional subjective 
complaints of giving way and/or locking.  Range of motion of 
the right knee has been limited to no less than 100 degrees 
of flexion with full extension to 0 degrees, except for in 
May 2006 when he incurred an infection in this knee.  Range 
of motion of the left knee, except for after surgery, has 
been limited to no more than 115 degrees of flexion, but 
generally he has been able to flex the knee to at least 125 
degrees, with full extension to 0 degrees.  He has consistent 
tenderness over the   Overall, ligamentous examination has 
been stable bilaterally.  Strength has been full at 5/5.  
 
The Veteran was  first afforded a VA examination of the knees 
in April 2003.  At the time of examination, the Veteran 
reported having daily pain (rated 8 out of 10) and stiffness 
in his knees.  He also reported that his knees would 
frequently give out on him, sometimes as often as 6 times per 
day.  The Veteran also described flare-ups of pain once per 
month that would require he stay in bed for 2 to 3 days doing 
exercises because it is too painful for him to walk.  He can 
drive approximately two hours before having to stop and 
stretch, and he can stand or sit for four to five hours 
before feeling discomfort.  

On physical examination, thee was no warmth or erythema of 
either knee.  The Veteran had range of motion of 0 degrees of 
extension to 140 degrees of flexion of on the left and of 0 
degrees of extension to 90 degrees of flexion on the right 
restricted by pain.  Balloon, McMurray, anterior and 
posterior drawer and Lachman tests were all negative.  Motor 
function was 5/5.  The examiner noted that the Veteran had a 
steady gait with no limp, and was able to balance on his 
tiptoes and heels.  X-rays revealed moderate degenerative 
joint disease of both knees and status post patellectomy of 
the right knee. 

The next VA examination was conducted in August 2003.  The 
Veteran complained of constant pain of the bilateral knees 
with some swelling and warmth of the left knee, but did not 
complain of any locking, instability, or giving way in either 
knee.  On physical examination of the right knee, range of 
motion was from 0 degrees of extension to 140 degrees of 
flexion. The Veteran was noted to not be tender over either 
medial or lateral menisci, nor to have crepitus with range of 
motion.  There was no apparent swelling.  The right knee was 
stable to varus-valgus stress, and Lachman and poster drawer 
tests were negative.  He had 5/5 quad and hamstring strength.

On physical examination of the left knee, range of motion was 
from 0 degrees of extension to 130 degrees of flexion.  He 
had nonspecific pain with range of motion, but no crepitus.  
He was tender to palpation over the area of the lateral 
portal where there was a very mild effusion upon flexion.  
His ligamentous exam was stable to varus-valgus stress, as 
well as negative Lachman and posterior drawer tests.  He had 
5/5 quad and hamstring strength.  

The examiner also noted that there were a number of scars on 
both knees.  On the right knee, there was a well-healed 
midline incision with only mild expansion of the scar.  He 
was not hypersensitive around this scar.  He was questionably 
tender to palpation over the middle of the scar where there 
was noted to be a small little bony ossicle that was palpable 
through the scar.  On the left knee, the examiner described 
one transverse scar as well as multiple oblique scars, which 
the Veteran related to his prior surgeries.  The examiner 
noted that none of the scars appeared to be inflamed or 
swollen or broken down, nor was there hypersensitivity over 
any of them.

The examiner's assessment was of a Veteran with a history of 
bilateral knee pain, as well as patellectomy on the right 
with continued chronic knee pain on the right as well as some 
patellofemoral chondrosis and some meniscal tearing on the 
left status post arthroscopic treatment.  He had very good 
range of motion with a stable ligamentous examination.  He 
did have some swelling on the left that was likely a 
subcutaneous collection of fluid under the lateral 
arthroscopy portal site.  The examiner also noted that the 
Veteran's activities of daily living did not appear to be 
affected, although the Veteran reported he has not been able 
to continue his job at the U.S. Postal Service.  As for the 
Veteran's scars, on the right it is a very well-healed scar 
with only very mild hypertrophy and is tender to palpation 
around the location of the bony fragment in the left extensor 
mechanism.  On the left, there is no apparent tenderness to 
palpation over any of the scars.

The Veteran was next afforded a VA knee examination in 
October 2004.  With regard to the left knee, the Veteran 
complained of sharp aching pain and stiffness upon waking in 
the morning.  The Veteran also reported that his left knee 
gives out on him 2 to 3 times per day at least every other 
day, but denied any locking.  In addition, he reported that 
the knee swells up with prolonged standing, walking or 
sitting.  With regard to the right knee, the Veteran 
complained of the right knee being worse than the left.  He 
described the pain as a sharp ache and said he also has 
stiffness sometimes not being relieved all day.  He stated 
that this knee swells almost every day, sometimes causing him 
to elevate it for three to four hours before he can maneuver 
on it again.  He further reported that this knee will give 
out two to three times per day every day.  Due to both knees, 
he has had to discontinue all sports, cannot wrestle with his 
children, cannot squat, cannot do any maintenance work around 
his home such as cutting the grass.  He related he is not 
able to do any repetitive motions and he cited pain, 
weakness, lack of endurance and fatigue as major factors 
contributing to his disabilities. 

The examiner noted that the Veteran walked with a slight limp 
on the left and used a knee brace and a cane to assist with 
ambulation.  Physical examination of the left knee revealed 
range of motion limited to negative 20 degrees of extension 
and 30 degrees of flexion with pain.  He was able to balance 
on his toes and heels briefly.  There was no edema, erythema 
or warmth.  Balloon test was negative.  Anterior and 
posterior drawer tests were unable to be done adequately due 
to the Veteran's inability to put his foot flat on the table.  
Lachman test was negative.  The examiner noted that the 
Veteran had a 6.5 inch linear scar on the left patella that 
was well healed, with no keloid formation, indentation, or 
elevation.  Physical examination of the right knee revealed 
no erythema, heat or edema.  Range of motion was limited to 
negative 5 degrees of extension and 120 of flexion with pain.  
There was slight pain on palpation of the tibial tuberosity.  
Anterior and posterior drawer tests were negative.  Lachman 
test was negative.  The examiner also noted there was a 5.75 
inch linear surgical scar that was well-healed.  X-rays of 
the bilateral knees revealed evidence of calcific tendonitis 
in the left quadriceps tendon and probably calcification of 
the left patellar tendon near its tibial insertion.  

Because the findings of the October 2004 examination 
regarding the ranges of motion of the knees were in stark 
contrast to the previous evidence of record, the Veteran was 
scheduled for a subsequent VA examination in January 2005.  
The Veteran complained of having trouble with his knees 
"giving out."  He complained of swelling, pain, 
instability, and increased pain with steps.  He also 
complained of sensory deficit on the anterior portion of his 
left knee around his incisions.  Primarily, he stated that he 
is limited by pain, and because of this was placed on 
retirement disability in January 2003 by the U.S. Postal 
Service.  

On physical examination of the right knee, there were well-
healed postoperative incisions without evidence of 
hypertrophic scar formation or tenderness over the scars.  He 
had some tenderness to palpation of his patellar tendon and 
over the medial joint line.  He did not have an effusion.  He 
had 5/5 strength of the quadriceps and hamstrings.  His knee 
was stable to anterior and posterior stresses, as well as 
varus and valgus stresses.  Range of motion was from 0 
degrees of extension to 130 degrees of flexion, and was 
painful at the extreme of flexion.  Repetitive motion 
increased his pain, but no weakness or incoordination was 
noted.  Physical examination of the left knee revealed well-
healed surgical scars of the left knee with no evidence of 
hypertrophic scar formation or hypersensitivity.  There was 
evidence of mild tenderness with no effusion.  He had 
tenderness at the superior pole of his patella that felt like 
an osteophyte.  He did not have tenderness over the medial or 
lateral joint lines, but referred mild tenderness to 
palpation of the patellar tendon.  Range of motion was from 0 
degrees of extension to 130 degrees of flexion.  He had 5/5 
strength in his quadriceps and hamstrings.  His knee was 
stable to varus/valgus stress.  Repetitive motion did not 
increase pain, weakness or incoordination.  

The examiner's impression was of a Veteran with a long 
history of bilateral patellofemoral problems, with known 
patellofemoral chondrosis.  The examiner stated that it is 
not unusual for patients to have difficulty with activities 
when they have patellofemoral problems, particularly when 
they are status post patellectomy.  Objectively, the Veteran 
had stable knees with no extensor lag and good strength; 
however, he did have tenderness in areas around his extensor 
mechanism bilaterally, which is at least as likely as not 
related to the patellofemoral chondromalacia.  The examiner 
noted that it seems that his activities are primarily limited 
by pain.

The Veteran was afforded his final VA knee examination in 
March 2009.  The Veteran's complaints were very similar to 
those stated at previous examinations.  His main complaint 
was of pain with flare ups four to five times a week.  He 
described his pain as a pressure and a tightness and a dull 
ache with no sharp pain.  This is the same for both knees.  
With regard to the left knee, he reported having some 
intermittent swelling and buckling, but he did not complain 
of "instability" per se.  He has never had any 
dislocations, but stated that he occasionally will have a 
locking and catching type pain in the left knee, although 
very infrequently.  He reported wearing a hinged knee brace 
occasionally, particularly when working but uses no other 
assistive devices.  He was still able to do his activities of 
daily living without much difficulty.  As for the right knee, 
he reported having more swelling in this knee, but was unable 
to say how often this occurred.  He complained of buckling 
and giving way.  He also complained of instability.  He also 
wears a hinged knee brace on the right side on an occasional 
basis.  

On physical examination of the right knee, the examiner noted 
there were several well-healed scars, which were nontender to 
palpation and freely mobile over the anterior aspect of the 
knee.  He did have some tenderness to palpation over the 
extensor mechanism both proximally over the quadriceps and 
distally over the insertion to the tibial tubercle.  He was 
able to do a complete straight leg raise with no lag and no 
pain.  Range of motion was from 0 degrees of extension to 130 
degrees of flexion with some moderate palpable crepitus.  He 
had both medial and lateral joint line tenderness to 
palpation.  Ligamentous exam showed a negative anterior and 
posterior drawer, a negative Lachman, and a stable knee to 
varus and valgus stress.  Physical examination of the left 
knee revealed several well-healed superficial scars that were 
freely mobile and nontender to palpation.  There was a 
positive patellar grind, but no patellar subluxation.  Range 
of motion was from 0 degrees of extension to 130 degrees of 
flexion with palpable crepitus, but no frank pain throughout 
the arc of motion on either knee.  The knee was stable  to 
anterior and posterior drawer, Lachman test, and varus and 
valgus stress.  There was, however, medial (but not lateral) 
joint line tenderness to palpation.  There were no effusions 
in either knee.  There was equal range of motion with 
repetitive range of motion testing without evidence of 
incoordination, weakness or excess fatigability.  The range 
of motion was not limited by pain in either knee.  X-ray 
examination of the knees revealed medial compartment 
narrowing with the absence of the patella complaints of prior 
exams with the existence of several small pieces of bone or 
calcification within the extensor mechanism on the right; and 
some patellofemoral degenerative joint disease as well as 
some minimal medial compartment degenerative joint disease on 
the left.  The examiner diagnosed the Veteran with bilateral 
knee chondromalacia of the patellae.  

The examiner opined that the Veteran's knee pain had been 
relatively stable since his last examination.  The examiner 
noted that the Veteran was able to all activities of daily 
living without much of a problem and had actually gone back 
to work though on a limited basis; however, he was now on 
Vicodin for his pain, which may suggest some minimal 
worsening although the examiner found only minimal pain 
through his well-preserved range of motion.  The examiner 
opined that the Veteran likely had some additional functional 
loss due to pain during flare-ups, which the examiner 
predicted to raise his level of disability to moderate.  As a 
final matter, the examiner noted that the Veteran's scars 
were stable and nonpainful and did not limit the function of 
the Veteran's knees.  

Left Knee Disability

The Veteran was granted service connection for patellofemoral 
chondrosis of the left knee (hereinafter a "left knee 
disability") in an April 2002 rating decision.  A disability 
rating of 10 percent was assigned under Diagnostic Code 5010, 
effective as of December 17, 2001.  In February 2003, VA 
received a letter from the Veteran requesting a disability 
rating in excess of 10 percent for his left knee disability.  
However, upon review of the evidence of record, the Board 
concludes that the Veteran is not entitled to a disability 
rating in excess of 10 percent at any time since filing his 
claim.  

Based on the above evidence, the Board concludes that the 
Veteran is not entitled to a disability rating in excess of 
10 percent for his left knee disability.  The medical 
evidence shows that flexion of the Veteran's left knee is 
generally around 125 degrees, but limited to no more than 110 
degrees (see private treatment record from August 2004).  The 
Board acknowledges that, at the October 2004 VA examination, 
flexion of the left knee was evaluated as being limited to 30 
degrees.  The Board concludes, however, that this measurement 
is inconsistent with the other findings around that time 
period.  Private treatment records from the three months 
prior to this VA examination show that the Veteran's flexion 
was limited to no less than 125 degrees.  Specifically, a 
treatment note dated less than two weeks prior to the VA 
examination demonstrates that the Veteran had flexion of 125 
degrees.  Moreover, the VA examination in January 2005 showed 
the Veteran had flexion of 130 degrees.  Despite these quite 
disparate findings, there is nothing in the October 2004 VA 
examination report to indicate a reason for the significant 
reduction in the Veteran's range of motion of his left knee.  
The Veteran did not report he was having a flare up that day 
or that he suffered any recent injury to the knee that would 
account for such a significant lack of flexion of the knee 
when compare to other recent measurements.  Thus, the Board 
finds that the October 2004 VA examination findings relating 
to the range of motion of the Veteran's left knee, especially 
of flexion limited to 30 degrees, is inadequate to establish 
that a worsening had occurred which requires VA to assign a 
staged rating based on this VA examination's findings.  
Therefore, the Board finds that the preponderance of the 
evidence is in favor of finding that the Veteran's overall 
disability picture is that he has limitation of flexion of 
the left knee limited to no less than 110 degrees of flexion.  
Since flexion is not limited to 30 degrees or less, the 
Veteran is not entitled to the next-higher disability rating 
of 20 percent for limitation of flexion.  

The Board has also considered whether the Veteran would be 
entitled to a separate disability evaluation of the left knee 
due to limitation of extension.  Under Diagnostic Code 5261, 
a 10 percent disability rating is warranted when extension is 
limited to 10 degrees.  38 C.F.R. § 4.71a.  Based upon the 
overwhelming medical evidence, the Board finds that the 
Veteran's left knee disability is not manifested by 
limitation of extension.  The Board acknowledges that the 
October 2004 VA examination report shows a finding that 
limitation of extension was measured as negative 20 degrees.  
As previously discussed, however, the Board has found the 
findings as to range of motion of the left knee on this 
examination to be inconsistent with the other contemporaneous 
medical evidence.  As to limitation of extension, the other 
contemporaneous evidence of record fails to show the Veteran 
had any limitation of extension of his left knee.  Therefore, 
the preponderance of the evidence establishes that the 
Veteran does not have limitation of extension of the left 
knee due to his service-connected left knee disability.  

The Board has also considered whether a higher disability 
rating for limitation of motion may be warranted upon 
consideration of the criteria enunciated by the Court in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In the present 
case, the Veteran has basically complained of left knee pain 
and stiffness.  However, the evidence does not suggest that 
the Veteran's disability picture has such a severe impact as 
to be consistent with limitation of flexion to 30 degrees or 
extension to 15 degrees.  According to the March 2009 VA 
examiner, additional functional loss due to pain during 
flare-ups would only result in a moderate disability of the 
left knee.  Therefore, even when applying the principles of 
DeLuca, the Board finds that the Veteran would not be 
entitled to a higher disability rating for limited motion of 
the left knee.  

The Board recognizes that the Veteran was found to have 
significant limitation of motion during his October 2004 VA 
examination.  According to the examination report, the 
Veteran had flexion of the left knee limited to 30 degrees 
and extension of the left knee limited to 20 degrees.  The RO 
scheduled the Veteran for an additional VA examination 3 
months later, as these results were drastically different 
from the August 2003 VA examination that found flexion to 130 
degrees and no loss of extension.  Upon reexamination, the 
Veteran was again found to have flexion of the left knee to 
130 degrees and extension to 0 degrees.  Therefore, the 
evidence of record before and immediately after the October 
2004 VA examination suggests that these recorded ranges of 
motion were in error.  

The Board has also considered whether the Veteran would be 
entitled to a higher rating, or a separate rating, based on 
any other diagnostic code.  Although the Veteran complains of 
giving way of the left knee, the objective medical evidence 
fails to show any ligamentous instability or recurrent 
subluxation such that a separate disability rating would be 
warranted.  See VAOPGCPREC 23-97.  The Board recognizes that 
the Veteran has described experiencing instability of his 
knee.  However, the March 2009 VA examiner accredited this 
sensation to pain rather than actual instability, and there 
are no objective findings of instability of record.  
Furthermore, there is no evidence of ankylosis, dislocated 
semilunar cartilage, impairment of the tibia and fibula, or 
genu recurvatem for which a higher disability rating would be 
found under the applicable Diagnostic Codes.  See Diagnostic 
Codes 5256, 5258, 5262, and 5263.

Finally, the Board has considered whether the Veteran is 
entitled to a separate disability rating for scarring of the 
left knee.  According to the October 2004 VA examination, the 
Veteran had a 6.5 inch linear scar that was well-healed with 
no indentation or elevation.  During the January 2005 VA 
examination, this scar was noted to have no hypersensitivity.  
Finally, the scar was noted to be superficial, freely mobile, 
and nontender to palpation with no limitation of function to 
the Veteran's knee during the March 2009 VA examination.  
This language, however, does not suggest that the Veteran's 
nearly full range of motion of the right knee is reduced to 
30 degrees of flexion during flare-ups of pain or that 
extension is limited to 10 degrees.  Therefore, a separate 
disability rating is not warranted for the scarring of the 
Veteran's left knee, since it is superficial, only 6.5 inches 
in length, and does not cause pain or impairment of the 
knees.  38 C.F.R. § 4.118, Diagnostic Codes 7801-05.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate.  However, as outlined in the 
above discussion, the Veteran's symptoms remained more or 
less constant throughout the course of the period of the 
appeal, and as such, staged ratings are not warranted.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  Consequently, the Veteran's claim 
for a disability rating in excess of 10 percent for 
patellofemoral chondrosis, left knee, with post-operative 
scars, must be denied.  

Right Knee Disability

The Veteran was granted service connection for 
chondromalacia, patella, right knee, with midline post-
operative scar (hereinafter a "right knee disability") in 
an October 2003 rating decision.  A disability rating of 0 
percent was assigned under Diagnostic Code 5003, effective as 
of March 16, 1993.  In a December 1998 rating decision, the 
Veteran's disability rating was increased to 10 percent, 
effective as of August 19, 1998.  In February 2003, VA 
received a letter from the Veteran requesting a disability 
rating in excess of 10 percent for his right knee disability.  
However, upon review of the evidence of record, the Board 
concludes that the Veteran is not entitled to a disability 
rating in excess of 10 percent at any time since filing his 
claim.  

Based on the above evidence, the Board concludes that the 
Veteran is not entitled to a disability rating in excess of 
10 percent for his right knee disability.  The medical 
evidence fails to establish that the Veteran's right knee 
disability is at most limited to 90 degrees of flexion.  See 
April 2003 VA examination report.  In fact, the overwhelming 
majority of the evidence fails to show limitation of flexion 
ranges from 100 degrees to 130 degrees.  Therefore, since 
flexion is not limited to 30 degrees or less, the Veteran is 
not entitled to the next-higher disability rating of 20 
percent for limitation of flexion.  

The Board has also considered whether the Veteran would be 
entitled to a separate disability evaluation of the right 
knee due to limitation of extension under Diagnostic Code 
5261.  The overwhelming medical evidence indicates that the 
Veteran has no limitation of extension of his right knee.  
The record contains only one measurement of extension in 
which the Veteran had negative 5 degrees of extension, which 
was at the October 2004 VA examination.  However, extension 
limited to 5 degrees does not warrant a compensable 
disability evaluation.  Therefore, the preponderance of the 
evidence establishes that the Veteran does not have 
limitation of extension of the right knee due to his service-
connected right knee disability.  

The Board has also considered whether a higher disability 
rating for limitation of motion may be warranted upon 
consideration of the criteria enunciated by the Court in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In the present 
case, the Veteran's main complaints are of right knee pain 
and stiffness with occasional giving way.  However, the 
evidence does not suggest that the Veteran's symptoms create 
a disability picture that is consistent with limitation of 
flexion to 30 degrees or extension to 10 degrees.  According 
to the March 2009 VA examiner, additional functional loss due 
to pain during flare-ups would only result in a moderate 
disability of the left knee.  This language, however, does 
not suggest that the Veteran's nearly full range of motion of 
the right knee is reduced to 30 degrees of flexion during 
flare-ups of pain or that extension is limited to 10 degrees.  
Therefore, even when applying the principles of DeLuca, the 
Board finds that the Veteran would not be entitled to a 
higher disability rating for limited flexion of the right 
knee.  

The Board has also considered whether the Veteran would be 
entitled to a higher rating, or a separate rating, based on 
any other diagnostic code.  Although the Veteran complains of 
giving way of the left knee, the objective medical evidence 
fails to show any ligamentous instability or recurrent 
subluxation such that a separate disability rating would be 
warranted.  See VAOPGCPREC 23-97.  The Board recognizes that 
the Veteran has described experiencing instability of his 
knee.  However, the March 2009 VA examiner accredited this 
sensation to pain rather than actual instability, and there 
are no objective findings of instability of record.  
Furthermore, there is no evidence of ankylosis, dislocated 
semilunar cartilage, impairment of the tibia and fibula, or 
genu recurvatem for which a higher disability rating would be 
found under the applicable Diagnostic Codes.  See Diagnostic 
Codes 5256, 5258, 5262, and 5263.

Finally, the Board has considered whether the Veteran is 
entitled to a separate disability rating for scarring of the 
right knee.  According to the October 2004 VA examination, 
the Veteran had a 5.75 inch linear scar that was well-healed 
with no indentation or elevation.  During the January 2005 VA 
examination, this scar was noted to have no hypersensitivity.  
Finally, the scar was noted to be superficial, freely mobile, 
and nontender to palpation with no limitation of function to 
the Veteran's knees during the March 2009 VA examination.  
Therefore, a separate disability rating is not warranted for 
the scarring of the Veteran's left knee, since it is 
superficial, only 6.5 inches in length, and does not cause 
pain or impairment of the knees.  38 C.F.R. § 4.118, 
Diagnostic Codes 7801-05.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate.  However, as outlined in the 
above discussion, the Veteran's symptoms remained more or 
less constant throughout the course of the period of the 
appeal, and as such, staged ratings are not warranted.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  Consequently, the Veteran's claim 
of entitlement to a disability rating in excess of 10 percent 
for chondromalacia, patella, right knee, with midline post-
operative scar, must be denied.  


ORDER

Entitlement to a rating in excess of 10 percent for 
patellofemoral chondrosis, left knee, with post-operative 
scars, is denied.  

Entitlement to a rating in excess of 10 percent for 
chondromalacia, patella, right knee, with midline post-
operative scar, is denied.  



____________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


